Citation Nr: 1756668	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for diabetes mellitus, type 2 (type 2 diabetes).

4.  Entitlement to service connection for residuals of a left hand injury.

5.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In August 2015, the Board remanded the case to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Board notes that since the last Board remand in August 2015, the RO has not undertaken any of the evidentiary development that was required by the directives of the August 2015 remand.  Accordingly, the Board reiterates the directives of the August 2015 remand.

The evidence of record reflects that the Veteran is in receipt of disability benefits from Social Security Administration (SSA).  See February 2010 VA Mental Health HCHV Triage Notes; October 2013 VA Mental Health Note.  However, no SSA records have been associated with the claims file.  Accordingly a remand is warranted for the RO to obtain the SSA records and associate them with the claims file.

Acquired Psychiatric Disability, Residuals of Left Hand, Residuals of Head Injuries 

As noted in the August 2015 remand, the Veteran has asserted that he has residuals of injuries to his head and left hand as a result of being hit over the head with a pistol when he was in active service, which resulted in his diagnosed major depressive disorder.  As his service treatment records (STRs) indicate that he received treatment for lacerations to his head and left hand in August 1977, apparently caused by a razor, this issue must be remanded for a VA examination to determine whether he has residuals of head and left hand injuries, and if so, whether they are etiologically related to service; and additionally, a VA examination on the etiology of all mental disorders, including major depressive disorder.

Hepatitis C

The medical evidence of record also reflects that the Veteran has a current diagnosis of hepatitis C, which he feels he initially contracted during service.  He reported risk factors, including intravenous drug use, intranasal cocaine use, tattoos, and engaging in high-risk sexual activity.  Although his STRs do not reflect any treatment or diagnosis of hepatitis C, they, however, demonstrate that he received treatment for a veneral disease, acute gonococcal; and the Veteran feels that he may have contracted hepatitis C at that time.  Therefore, since this current disability may possibly be related to this in-service evidence, a VA examination on the etiology of his hepatitis C is required on remand.

Type 2 Diabetes

The Board notes that the Veteran has not pointed to a specific event in service that he found attributable to his type 2 diabetes, and STRs do not reflect any relevant complaints, diagnoses, or treatment in service.  Nonetheless, as reflected above, there are outstanding SSA records that must be obtained and associated with the claims file.  Therefore, a decision on this issue is not ripe for adjudication without a review of a complete claims file containing all of the pertinent evidence.  Accordingly, a remand on this issue is also warranted.

Crucially, the Board particularly emphasizes that all of the above-mentioned issues must also be remanded again for compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (ruling that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Obtain any outstanding VA medical records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hepatitis C.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

Although a review of the claims file is imperative, attention is called to the following:

*April and October 1977 consultation sheets reflecting that the Veteran received antibiotic treatment for urethritis, acute gonococcal.

*August 1977 STR reflecting treatment for lacerations; consumer product involved was a razor. 

*November 1977 Report of Medical History noting a history of gonorrhea and weight loss. 

* May 2009 Liver Biopsy results and June 2009 VA Infectious Disease notes.

* March 2010 "Risk Factors of Hepatitis Questionnaire." 

AFTER reviewing the claims file and examining the Veteran, the VA examiner is asked to:

a.  Provide an opinion as to whether the Veteran's hepatitis C had its onset during service or is otherwise related to it.  

b.  In providing the above requested opinion, please address the STRs, including the separation examination and medical history reports, the Veteran's reported risk factors (tattoos, high-risk sexual activity, IV drug use, and intranasal cocaine), and his lay contentions regarding etiology.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The VA examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the VA examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Also, schedule the Veteran for a VA examination to determine the current nature and etiology of any currently diagnosed residuals of left hand and head injuries.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the VA examiner is asked to:

a.  Indicate all residuals of injury to the head and left hand found to be present.

b.  Then, for EACH residual found, determine whether it had its onset during service or is otherwise related to it.  

**Specifically address the opinion with the August 1977 STR showing that the Veteran received treatment in service for lacerations on his head and left hand, and any lay reports of continuing symptoms since service discharge.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The VA examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the VA examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5.  Also, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the VA examiner is asked to:

a).  Indicate all psychiatric disabilities found to present, to include major depressive disorder.

b).  Then, for EACH disability, determine whether it had its onset during service or is otherwise related to it.  

*In doing so, specifically address the November 1977 Report of Medical History reflecting the Veteran's notation that he lost 20 pounds of weight in three weeks due to anxiety, any lay reports of continuing symptoms since service discharge, and history of drug abuse.  

**Also comment on any relationship between the current psychiatric disability and claimed diabetes, hepatitis C, head injury, and left hand injury.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The VA examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the VA examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6.  After ensuring compliance with the above-mentioned action, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




